 IRONWORKERS,LOCAL 405573InternationalAssociation of Bridge,Structural&Ornamental Ironworkers Local 405 and EmployingBricklayers Association of Delaware Valley, Inc.and Anastasi Brothers Corporation and Interna-tionalUnion of Bricklayers and Allied CraftsmenLocal No. 1 of Pennsylvania.Case 4-CD-412March 3, 1977engaged in commerce within the meaning of Section2(6) and (7) of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated,and we find,that theIronworkers and the Bricklayers are labor organiza-tions within the meaning of Section2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY MEMBERS JENKINS,PENELLO, ANDWALTHERThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Employing Bricklayers Associa-tion of Delaware Valley, Inc., herein called the EBA,alleging that International Association of Bridge,Structural& Ornamental Ironworkers Local 405,herein called Ironworkers, had violated Section8(b)(4)(D)of the Act by engaging in certainproscribed activity with an object of forcing orrequiringAnastasiBrothersCorporation,hereincalled the Employer, to assign certain work to itsmembers rather than to employees represented byInternationalUnion of Bricklayers and AlliedCraftsmen Local No. 1 of Pennsylvania, hereincalled Bricklayers.Pursuant to a notice, a hearing was held beforeHearing Officer John E. Bowders on October 26 and27, 1976. All parties appeared at the hearing andwere afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues. Thereafter, briefswere filed by the Employer and EBA jointly and bythe Ironworkers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:I.THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that theEmployer is a Pennsylvania corporation engaged inthe masonry construction business. During the past12 months, the Employer has purchased goods andservices from outside the Commonwealth of Pennsyl-vania having a value in excess of $50,000. The partiesalso stipulated, and we find, that the Employer is228 NLRB No. 63III.THEDISPUTEA.Background and Facts of the DisputeJoseph Casacio and Sons, herein called Casacio,operates as owner, developer and general contractorfor the 10-story Evergreen Towers Apartment com-plex currently being built in Philadelphia, Pennsylva-nia.Utilizing an increasingly popular constructiontechnique for large scale commercial structures,Casacio has planned to have load-bearing masonrywalls support the weight of Evergreen Towers aboveits poured concrete foundation, instead of the moreconventionalsteelskeleton support system. The load-bearingmasonry construction process in this in-stance involves: (1) laying hollow-chambered con-creteblocks course upon course from floor orfoundation to the ceiling of each story; (2) placingverticaland horizontalsteelreinforcing rods atdesignated intervals within the block wall's interior;and (3) filling each 1-story wall, whose hollow-chambered components are vertically aligned, with areinforcing grout mixture. The use of steel rods andgrout as reinforcing materials eliminates the need tocorrelate the thickness of load-bearing masonry wallsto a building's height, an expensive and inefficientpractice requiring abnormally thick walls for struc-tures of any significantsize.Brick wall facades areoverlaid upon the cement block walls for ornamentalpurposes,but they serve no structural supportfunction.Casacio has subcontracted to the Employer theperformance of all brick and cement block wallconstruction for Evergreen Towers. The Employeremploysmembers of the Bricklayers to do itsmasonry work in accord with the terms of a contractbetween Bricklayers and the multiemployer EBA,which represents the Employer and numerous otherDelawareValley areamasonry contractors forcollective-bargaining purposes. The Gunite Corpora-tion, another subcontractor at the Evergreen Towersconstruction site, is responsible for the framing andpouring of concrete foundations. Gunite employsmembers of the Ironworkers to cut, bend, tie, andotherwise handle steel rods used in the internalreinforcement of such foundations. The Employerdoes not employ members of Ironworkers, and 574DECISIONSOF NATIONALLABOR RELATIONS BOARDneither the Employer nor the EBA has a collective-bargainingagreementwith the Ironworkers.The Employer began work on the EvergreenTowers project on August 2, 1976,1 at which timemembers of Ironworkers in Gunite's employ werealready engaged in rodsetting during the foundationwork. Having preliminary layout work to do, theEmployer scheduled the actual laying of block wallsand placing of reinforcing rods therein to begin onAugust 19. Shortly after August 2, the Ironworkersshop foreman at the site contacted the Bricklayersshop foreman and ascertained that the Employerintended to have members of Bricklayers handle allphases of masonry wall construction, including therodsetting function.At the behest of Ironworkersrepresentatives, a member of the Casacio family (therecord is unclear as to whom) thereafter contactedtheEmployer and arrangedameetingwith theIronworkers business agent for the afternoon ofAugust 19. The IronworkersallegesthatCasacioassured them no reinforcing rod work would be doneby the Employer prior to thismeeting,but CharlesAnastasi, the Employer's executive vice president,denied any understanding that such work was to bepostponed.On August 18, Gunite Corporation, having per-formed its subcontract, laid off those members ofIronworkerswho had been setting rods for it.Members of Bricklayers employed by the Employerbegan laying block and setting rods as scheduled inthe morning of the next day, August 19. Within 2hours, members of the Ironworkers had established apicket line at the construction site. The Ironworkersbusiness agent, Benny Pino, Jr., admitted for therecord that he directed the establishment of thispicket line, which effectively obstructed the entrancethrough which trucks delivering materials to theEmployer had to pass.The afternoon meeting previously arranged forAugust 19 never took place. However, shortly afterthe commencement of picketing, a series of conversa-tions ensued in which the participants at varioustimeswere one of the Casacios, Charles Anastasi,Pino, and Rudolph Hagan, the Bricklayers businessrepresentative.During these occasionally heateddiscussions, Pino steadfastly set forth his claim thatthe disputed rodsetting work should be assigned tomembers of Ironworkers. In reply, Hagan claimedtheassignment for Bricklayers,whileCasacio,professing the inability to effect- changes in hissubcontractor's workassignments,offered to carry amember of Ironworkers on his own payroll. PinorejectedCasacio's offer with the explanation thatsuch an employee would do nothing and he felt theIronworkers was legally entitled to actually performthe tasks of handling and placing the reinforcing rodsin the masonry walls.Ironworkers picketed the Employer's jobsite fromAugust 19 through 24. Picketing ceased upon thefiling of the charge in this proceeding by the EBA.Stanley Casacio, president of the family-owned and-operated Casacio firm, estimated at the hearing thatcompletion of construction at Evergreen Towerswould not occur until spring 1977, although theEmployer was tentatively scheduled to finish its workby December 15.B.TheWork in DisputeThe work in dispute involves the placement ofhorizontal and vertical steel reinforcing rods associ-ated with the construction of load-bearing masonrywalls.C.Contentions of the PartiesThe Employer, EBA, and Bricklayers all contendthat the Ironworkers violated Section 8(b)(4)(D) ofthe Act by seeking to compel the assignment of thedisputed work to members of the Ironworkers. Theyfurthermaintain that the Bricklayers should beawarded the work in dispute because of: (1) thecontractual relationships between the parties; (2) theEmployer'sassignment;(3) company and industrypractice;and (4) relative skills, efficiency, andeconomy of operations. The Ironworkers contendsthat itsmembers should be awarded the disputedwork on the basis of factors including past practice inthe industry, economy and efficiency of operation,and prior rulings by the Impartial JurisdictionalDisputes Board.D.Applicability of the StatuteBeforethe Board may proceed to a determinationof the dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonablecauseto believethatSection 8(b)(4)(D) has been violated and that theparties have not agreed upon a method for thevoluntary adjustment of the dispute.The record indicates and Ironworkers does notdeny thatits representativessought and demandedfrom the Employerthe assignmentof the work indispute.It is alsouncontroverted that the Ironwork-ers picketed the Employer's jobsite from August 19through 24, 1976, with the object of forcing theEmployer to reassign the disputed work to membersof Ironworkers. On the basis of the entire record, weIHereinafter,all dates arein 1976,unless otherwiseindicated. IRONWORKERS,LOCAL 405find there is reasonable cause to believe that Section8(b)(4)(D) has been violated.Although the Ironworkers and the Bricklayers haveagreed to be bound by determinations of theImpartial Jurisdictional Disputes Board, the Employ-er itself is not bound by this method of adjustingdisputes. It is therefore clear that there exists noagreed-upon method for the voluntary adjustment ofthe dispute within the meaning of Section 10(k) oftheAct.Accordingly, we find that this dispute isproperly before the Board for determination.E.Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of disputed work after givingdue consideration to various factors.2 The Board hasheld that its determination in a jurisdictional disputeisan act of judgment based on commonsense andexperience reached by balancing those factorsinvolved in a particular case.3The following factors are relevant in making thedetermination of the dispute before us.1.Board certification and collective-bargaining agreementsAll parties stipulated that the Employer is notfailing to conform to an order or certification of theBoard determining the bargaining representative forthe employees performing the work in dispute.As a member of a multiemployer bargaining unit,the Employer contends that the current collective-bargaining agreement between the EBA and theBricklayers requires assignment of the entire mason-ry wall construction process to employees represent-ed by Bricklayers. Article 14.1 of the current contractstates that "allmason work coming under thejurisdiction of the Bricklayers, Masons and PlasterersInternational Union of America . . . shall be doneby bricklayers and shall include without limitationthefollowing:. . . the laying of cementblocks. . . ." Although the language of this articlecontains no specific reference to the placement ofreinforcing rods within cement block walls, theEmployer and EBA assert that this procedure isintegrally related to masonry work which is specifi-callycovered.As previously noted, neither theEmployer nor the EBA has a collective-bargainingagreement with the Ironworkers.We find this factor favors awarding the disputedwork to employees represented by Bricklayers.2N.L R B.v.Radio & Television Broadcast Engineers Union,Local 1212,InternationalBrotherhoodof ElectricalWorkers,AFL-CIO [ColumbiaBroadcastingSystem],364 U.S. 573 (1961).5752.The Employer's assignment and pastpracticeAs it has done without exception in the numerouspast occasions on which it has been involved in load-bearing masonry wall construction, the Employer hasassigned the work in dispute to its employees who arerepresented by the Bricklayers. Accordingly, theEmployer has never employed workers representedby Ironworkers to perform such work. We find thatthisfactor favors an award to the employeesrepresented by the Bricklayers.3.Area and industry practiceThe Ironworkers contends that load-bearing ma-sonry wall construction is not materially distinguish-able from poured concrete construction in which theemployees it represents have traditionally performedall reinforcing rod work. In this regard, the Iron-workers notes that the masonry walls at the Ever-green Towers site were begun by fitting cementblocks over reinforcing rods projecting from thefoundation. Those rods were set by employees ofGunite Corporation represented by the Ironworkers.The record indicates, however, that while pouredconcrete and reinforced cement block structures mayresemble each other in their components and in theirfinished state, subcontractors within the constructionindustrymake sharp distinctions between the pro-cessesused in building each type of structure.With respect to the masonry wall constructionindustry, the Employer and EBA presented aswitnesses four presidents of area masonry contract-ing firms, including the Employer, who collectivelytestified that they have been involved in many load-bearingmasonry construction projects and havealways assigned to employees represented by Brick-layers the installation of reinforcing rods within thecement block walls they were building. None of thesewitnesseshad ever assigned rodsetting work toIronworkers, although Richard Aronson, presidentof Jack Caspar Company, testified that his companyhad participated as masonry subcontractor on oneproject, the construction of a bulk mail center inPhiladelphia, where thegeneralcontractor employedan ironworker to do this work pursuant to asettlement agreement to which the masonry subcon-tractor was not a party.Two representatives of the Bricklayers with exten-sive experience in the masonry construction industrystated at the hearing that employees represented byBricklayers had handled the work in dispute hereinon all jobs with which they are familiar. On the other3 International Associationof Machinists, Lodge No. 1743, AFL-CIO (JA Jones Construction Company),135 NLRB 1402 (1962) 576DECISIONSOF NATIONALLABOR RELATIONS BOARDhand,Ironworkers Business Agent Pino testifiedspecifically that employees represented by Ironwork-ers performed such work on eight area projects whichare now completed, but he admitted that employeesrepresented by Bricklayers were handling reinforcingrods on at least five current masonry wall construc-tion jobs.We find that the weight of the evidence relative tothe factors of area and industry practice favors theBricklayersclaimto the disputed work.4.Relative skillsThe Ironworkers contends that the employees itrepresents possess superior skills in the handling,bending, cutting, and tying of reinforcing rods sincethey have traditionally performed such tasks as partof their craft. There is, however, uncontrovertedrecord testimony in this case that the individualsassigned the work in dispute must do little more thanpick up the precut reinforcing rod and place ithorizontally or verticallyinto slots in the cementblock wall. Rods are rarely cut or bent at the jobsite,and are never tied in this type of construction. Inaddition,a mason's skills are sometimes required toalter the configuration of a block in order to fit thereinforcing rod properly within the wall.We conclude from the entire record that neitherunion can claim superior skills with regard to thework in dispute. Accordingly, we find that this factordoes not favor an award to employees represented byeither party.5.Economy and efficiency of operationAccording to the record, the Employer has severalteams of bricklayers laying block simultaneously atdifferent locations around the Evergreen Towersconstruction site.Mason tenders bring reinforcingrods to these locations along with other necessarymasonrymaterials.The rods are usually inserted inplace only when the completed wall section hasreached the height of a half or full story. According-ly,a very small fraction of each workday is spenthandling and installing reinforcing rods. The Em-ployer and EBA contend that inefficiencies will arisefrom the assignment of the disputed work to anemployee represented by Ironworkers because: (1) ifmasons atdifferentlocations simultaneously arrive atthe point at which they must install reinforcing rods,someone will have to wait while the ironworkersattends to another; and (2) an employee whose soletask involves rodsetting will not have any work to dofor much of each workday.The Ironworkers contends that bricklaying crewscouldmore efficiently lay the block walls in asequential"assembly line" fashion so that anemployee represented by Ironworkers, skilled in thecraft of rodsetting, could allegedly move quicklyfrom one wall to another and install rods withoutdelay. It is not clear, however, whether this proposedprocedure would keep the Ironworkers employeebusy throughout the day. Furthermore, IronworkersBusiness Agent Pino admitted that delays might stillresult while masons at various locations awaited therodsetter's arrival.It is clear that assignmentof the work in dispute toemployees by the Ironworkers would pose anadditionaleconomicburden on the Employer.Although it would have to addat least one moreemployee to its payroll, the Employer could notdispense with any of its present employees even ifthey were no longer responsible for the work indispute.We find that the factors of economy and efficiencyof operation favor an award of the disputed work toemployees represented by the Bricklayers.6.Joint Board determinationsIn support of its claim to the work in dispute,Ironworkers cites aMarch 11,1920, Joint BoardDecision awarding work jurisdiction over "all ironand steel used for re-enforcement in re-enforcedconcrete, cement and floor construction" to theIronworkers. It further cites decisions rendered bythe Impartial JurisdictionalDisputesBoard onJanuary 23 and September 25, 1975, which awardedinstallation of vertical reinforcing bars in cementblock walls to Ironworkers rather than Bricklayers.However, the latter decision,which had beenexpressly predicated upon the 1920 award, wasreversed upon appeal on October 23, 1975, andBricklayers was awarded the assignment of placingreinforcing rods in the walls.We therefore find thatthis factor does not support the claim to the work indispute by employees represented by the Ironwork-ers.ConclusionUpon the record as a whole, and after fullconsideration of all relevant factors involved, weconclude that the Employer's employees who arerepresented by International Union of Bricklayersand Allied Craftsmen Local No. 1 of Pennsylvaniaare entitled to the work in dispute. We reach thisconclusion relying on the specific factors of thecurrent collective-bargaining agreement between theEBA and Bricklayers, the Employer's assignmentand past practice, area and industry practice, and theeconomy and efficiency of the Employer's operation.In making this determination, we are awarding theworkin question to employees who are represented IRONWORKERS,LOCAL 405577by International Union of Bricklayers and AlliedCraftsmen Local No. 1 of Pennsylvania, but not tothat Union or its members. The present determina-tion is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in thisproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1.Employees of Anastasi Brothers Corporation,who are represented by International Union ofBricklayers and Allied Craftsmen Local No. 1 ofPennsylvania, are entitled to perform the placementof horizontal and verticalsteelreinforcing rodsassociatedwith the construction of load-bearingmasonry walls at the Employer's Evergreen Towersconstructionsitein Philadelphia, Pennsylvania.2.International Association of Bridge, Structural& Ornamental Ironworkers Local 405 is not entitledby means proscribed by Section 8(b)(4)(D) of the Actto force or require Anastasi Brothers Corporation toassignthe disputed work to employees representedby that labor organization.3.Within 10 days from the date of this Decisionand Determination of Dispute, International Associ-ation of Bridge, Structural & Ornamental Ironwork-ers Local 405 shall notify the Regional Director forRegion 4, in writing, whether or not it will refrainfrom forcing or requiring the Employer, by meansproscribed by Section 8(b)(4)(D) of the Act, to assignthe disputed work in a manner inconsistent with theabove determination.